UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-1672



GHOLAMREZA ASLIYALFANI,

                                                          Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                          Respondent.


AMERICAN IMMIGRATION LAWYERS ASSOCIATION;
NATIONAL IMMIGRATION PROJECT OF THE NATIONAL
LAWYERS GUILD; LAWYERS’ COMMITTEE FOR CIVIL
RIGHTS UNDER LAW OF TEXAS, Immigrant and
Refugee Rights Project,

                                                        Amici Curiae.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A28-290-015)


Submitted:   January 31, 2000                Decided:   March 7, 2000


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Roberta Freedman, PEDERSON & FREEDMAN, Washington, D.C., for Peti-
tioner. David W. Ogden, Acting Assistant Attorney General, Civil
Division, David V. Bernal, Assistant Director, M. Jocelyn Lopez
Wright, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent. Mary Kenney, Barbara
Hines, LAWYERS’ COMMITTEE FOR CIVIL RIGHTS UNDER LAW OF TEXAS,
San Antonio, Texas; Claudia Slovinsky, LAW OFFICE OF CLAUDIA
SLOVINSKY, New York, New York, for Amici Curiae.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

       Gholamreza Asliyalfani, a native and citizen of Iran, seeks

review of the Board of Immigration Appeals’s (Board) decision to

deny his motion to reopen deportation proceedings.             Asliyalfani

sought to reopen the proceedings for the purpose of applying for

suspension of deportation.     However, Asliyalfani did not meet the

continuous    presence   requirement   for   suspension   of   deportation

because he failed to accrue seven years of continuous physical

presence prior to the initiation of deportation proceedings against

him.   See Appiah v. INS, No. 97-1705, 2000 WL 43717 (4th Cir. Jan.

20, 2000).    Therefore, we deny Asliyalfani’s petition for review

and affirm the decision of the Board.        We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                                  AFFIRMED




                                   3